32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gene Ellis WILLIAMS, Plaintiff Appellant,v.Edwin A. MEESE, III;  Charles E. Lyons;  Richard Thornburgh;Robert D. Potter, United States District CourtJudge;  Larry Galloway;  M.v.HOLT, Badge number 676;  S. T. Mulhall, Badge number 1731;James G. Martin;  Lacy H. Thornburg, Attorney General of theState of North Carolina;  Chief of Police, City ofCharlotte, North Carolina;  M. D. Henderson, Badge number1674;  C. D. Hatley, Badge number 1860;  W. T. Pearce, Badgenumber 1337;  T. W. Ross, Badge number SB-018;  J. E.Sorrow, Badge number 507;  David A. Russell, Attorney;  LyleYurko, Attorney;  North Carolina, Defendants Appellees.

No. 94-6561.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 15, 1994.
Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-92-324)
Gene Ellis Williams, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before HALL, LUTTIG,* and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988) and  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Meese, No. CA-92-324 (W.D.N.C. Apr. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Luttig did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)